Motion for reargument denied. Constitutional contentions, which could have been urged on the original argument of the appeal, may not be advanced for the first time upon a motion for reargument. In this case, only one of the points made upon the present motion for reargument was suggested upon the original argument. Therefore, motion for amendment of remittitur granted only to the extent indicated. Return of remittitur requested and, when returned, it will be amended to read as follows: Upon the appeal and the motion for reargument there was presented and necessarily passed upon the contention of defendant that he was denied the equal protection of the laws under the Fourteenth Amendment of the Constitution of the United States upon the ground that persons within New York City were subject to a heavier penalty for failing to register as required by section D26-3.1 of the Administrative Code of the City of New York than persons outside of New York City would be for violating comparable statutes. In respect to this contention, the Court of Appeals held that there was no violation of any right guaranteed to defendant by the Constitution. [See 12 N Y 2d 176.]